DETAILED ACTION
This Action is responsive to Applicant’s Request for Continued Eximation filed July 11, 2022.
Please note, claims 1-18, 21, 22 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 12, Applicant argues that Pasupalak fails to teach “where the second content includes phrases correlated with the first content and a plurality of target positions each between adjacent ones of phrase… the second content prompts for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions are corelated with the phrases” as amended.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak et al (US Pub. No. 2020/0012721), and further in view of Talmor et al. (US Pub. No. 2019/0043106)

Regarding claim 1, Pasupalak teaches a data processing method, comprising:
‘obtaining a first input of a user, and displaying a first content in a first section, the first content representing a content corresponding to the first input’ as receiving an input from a user displayed in a first speech bubble (¶0045, 73, Fig. 23)
‘in response to displaying the first content in the first section, outputting, based on the first content, a second content in a second section different from the first section, the second content including phrases correlated with the first content’ as outputting a clarification output based on the user input in a different display section (¶0073, Fig. 23) the clarification output containing a plurality of sub-options (¶0073, Fig. 23)
Pasupalak fails to explicitly teach:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’
Talmor teaches:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’ as a chatbot sending questions to a user with entry fields for the user to send a response including the missing information, the fields corresponding to respective phrases (¶0092, Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Talmor’s would have allowed Pasupalak’s to train a chatbot to accurately address a user’s intention (¶0006)

	
	
Regarding claim 2, Pasupalak teaches ‘receiving a plurality of target strings at the plurality of target positions; and outputting a third content in the first section based on the plurality of target strings, the third content including two or more target sentences, and the two or more target sentences including the plurality of target strings and the phrases’ as inputting answers to missing information prompted by the system and outputting a result of the input to the user (¶0228-230)

Regarding claim 3, Pasupalak teaches ‘wherein outputting the second content in the second section different from the first section based on the first content includes: obtaining a phrase table based on the first content, the phrase table including two or more phrases correlated with the first content, and the two or more phrases characterizing vacant user information; generating the plurality of second sub-contents to obtain the second content based on the two or more phrases of the phrase table; and outputting the second content in the second section’ (¶0251-253, 75-79, 86-93)

Regarding claim 4, Pasupalak teaches ‘wherein obtaining the phrase table based on the first content includes: recognizing a text content or audio content of the first content; and generating the phrase table from a plurality of phrases according to the text content or audio content, the phrase table including the two or more phrases correlated with the text content or audio content.’ (¶0251-253, 75-79, 86-93)

Regarding claim 5, Pasupalak teaches ‘wherein generating the phrase table from the plurality of phrases according to the text content or audio content includes: parsing the text content or audio content to obtain feature information for characterizing user intention; and selecting the two or more phrases correlated with the text content or audio content from the plurality of phrases based on the feature information to obtain the phrase table.’ (¶0075-93)

Regarding claim 6, Pasupalak teaches ‘wherein generating the plurality of second sub-contents based on the two or more phrases of the phrase table includes: generating target sentences corresponding to the two or more phrases based on at least a sentence template corresponding to the two or more phrases, the target sentences including the two or more phrases; and generating corresponding second sub-contents based on the target sentences corresponding to the two or more phrases, the second sub-contents forming the first content.’ (¶0075-93)

Regarding claim 7, Pasupalak teaches ‘one or more of the plurality of target positions include initial strings; the initial strings are generated based on historical user input data; and outputting the third content in the first section based on the target strings includes: generating the target sentences by replacing the initial strings at the one or more of the plurality of target positions with corresponding target strings; generating the third content based on the target sentences; and outputting the third content in the first section.’ (¶0073-93, 142)

Regarding claim 8, Pasupalak teaches ‘outputting the third content in the first section based on the target strings includes: generating the target sentences by adding the target strings at one or more of the plurality of target positions; generating the third content based on the target sentences; and outputting the third content in the first section’ (¶0073-93, 142, 228-230)

Regarding claim 9, Pasupalak teaches a data processing device comprising: 
‘a data acquisition circuit, configured to obtain a first input of a user, a first content being displayed in a first second, the first content representing a content corresponding to the first input’ as receiving an input from a user displayed in a first speech bubble (¶0045, 73, Fig. 23)
‘a content output circuit, configured to output, in response to displaying the first content in the first section, a second content in a second section different from the first section, the second content including phrases correlated with the first content’ as outputting a clarification output based on the user input in a different display section (¶0073, Fig. 23) the clarification output containing a plurality of sub-options (¶0073, Fig. 23)
Pasupalak fails to explicitly teach:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’
Talmor teaches:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’ as a chatbot sending questions to a user with entry fields for the user to send a response including the missing information, the fields corresponding to respective phrases (¶0092, Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Talmor’s would have allowed Pasupalak’s to train a chatbot to accurately address a user’s intention (¶0006)

Regarding claim 10, Pasupalak teaches ‘the data acquisition circuit is further configured to receive a plurality of target strings at the plurality of target positions; and the content output circuit is further configured to output a third content in the first section based on the plurality of target strings, the second content including two or more target sentences, and the target sentences including the plurality of target strings and the phrases’ as inputting answers to missing information prompted by the system and outputting a result of the input to the user (¶0228-230)

Regarding claim 11, Pasupalak teaches ‘wherein the content output circuit is further configured to: obtain a phrase table based on the first content, the phrase table including two or more phrases correlated with the first content, and the two or more phrases characterizing vacant user information; generate a plurality of second sub-contents to obtain the second content based on the two or more phrases of the phrase table; and output the second content in the second section’ (¶0251-253, 75-79, 86-93)

Regarding claim 12, Pasupalak teaches ‘wherein the content output circuit is further configured to: recognize a text content or audio content of the first content; and generate the phrase table from a plurality of phrases according to the text content or audio content, the phrase table including the two or more phrases correlated with the text content or audio content.’ (¶0251-253, 75-79, 86-93)

Regarding claim 13, Pasupalak teaches ‘wherein the content output circuit is further configured to: parse the text content or audio content to obtain feature information for characterizing user intention; and select the two or more phrases correlated with the text content or audio content from the plurality of phrases based on the feature information to obtain the phrase table’ (¶0075-93)

Regarding claim 14, Pasupalak teaches ‘wherein the content output circuit is further configured to: generate target sentences corresponding to the two or more phrases based on at least a sentence template corresponding to the two or more phrases, the target sentences including the two or more phrases; and generate corresponding second sub-contents based on the target sentences corresponding to the two or more phrases, the second sub-contents forming the second content’ (¶0075-93)

Regarding claim 15, Pasupalak teaches ‘wherein: one or more of the plurality of target positions include initial strings; the initial strings is generated based on historical user input data; and the content output circuit is further configured to: replace the initial strings at one or more of the plurality of target positions with corresponding target strings; generate the third content based on the target sentences; and output the third content in the first section’ (¶0073-93, 142)

Regarding claim 16, Pasupalak teaches ‘wherein: the content output circuit is further configured to: add the target strings at the plurality of target positions; generate the third content based on the target sentences; and output the third content in the first section.’ (¶0073-93, 142, 228-230)

Regarding claim 17, Pasupalak teaches an electronic apparatus comprising: 
‘a display, including a first section and a second section different from the first section and configured to output a content’ as outputting a clarification output based on the user input in a different display section (¶0073, Fig. 23)
‘an input device, configured to obtain a first input of a user, a first content being displayed in a first second, the first content representing a content corresponding to the first input’ as receiving an input from a user displayed in a first speech bubble (¶0045, 73, Fig. 23)
‘a processor, configured to output, in response to displaying the first content in the first section, a second content in a second section different from the first section, the second content including phrases correlated with the first content’ as outputting a clarification output based on the user input in a different display section (¶0073, Fig. 23) the clarification output containing a plurality of sub-options (¶0073, Fig. 23)
Pasupalak fails to explicitly teach:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’
Talmor teaches:
‘and a plurality of target positions each between the adjacent ones of the phrase, the second content prompting for the user to input corresponding contents at the plurality of target positions, and the plurality of target positions being correlated with the phrases’ as a chatbot sending questions to a user with entry fields for the user to send a response including the missing information, the fields corresponding to respective phrases (¶0092, Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Talmor’s would have allowed Pasupalak’s to train a chatbot to accurately address a user’s intention (¶0006)

Regarding claim 18, Pasupalak teaches ‘receive a plurality of target strings at the plurality of target positions; output a third content in the first section based on the plurality of target strings, the third content including two or more target sentences, and the target sentences including the plurality of target strings and the phrases’ as inputting answers to missing information prompted by the system and outputting a result of the input to the user (¶0228-230)
	
Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak et al (US Pub. No. 2020/0012721), Talmor et al. (US Pub. No. 2019/0043106) and further in view of Bachrach et al. (US Pub. No. 2019/0251165)

Regarding claim 21, Talmor teaches ‘the second content is including the phrases and the plurality of target positions’ (¶0092, Fig. 6) but fails to explicitly teach ‘in a form of a paragraph’
Bachrach teaches ‘in a form of a paragraph’ (¶0033)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Bachrach’s would have allowed Pasupalak’s to improve conversational modelling (¶0004)

Regarding claim 22, Talmor and Bachrach teach ‘comprising: obtaining a plurality of target strings at the plurality of the target positions; and outputting a third content in the first section as a second input of the user, the third content is in a form of a paragraph including the phrases and the plurality of target strings’ (Talmor ¶0092, Fig. 6; Bachrach ¶0033).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166